Exhibit 10.1

 



Early Termination Agreement

 

Date: January 25th, 2017

 

Party A: Prime World International Holdings Ltd., Taiwan Branch

 

Party B: Chailease Finance Co., Ltd.

 

Party A and Party B has entered into a ”Financing Lease Contract”, No. [***]
(hereinafter referred to as “Contract”). Upon thorough discussion, both parties
hereby agree to terminate Contract before expiration (hereinafter referred to as
“Early Termination”) pursuant to terms and conditions below:

 

Article 1The duration of the Contract is from June 30th, 2015 to June 30th,
2018. Both parties agree to terminate the Contract on January 13th, 2017 due to
the organization restructuring and business change of Party A. All other
effective contract documents between both parties shall in no event be affected
or impaired. Any new business plan or cooperation demand in the future shall be
negotiated amicably by both parties, if any.

 

Article 2After confirming the settlement mutually and through thorough
negotiation, both parties agree that Party A shall pay off New Taiwan Dollars
37,502,124 for Early Termination, including the undue rent, liquidated damages
and any and all costs and expenses arising from Early Termination.

 

Article 3Party B agrees to transfer and Party A shall obtain the title to the
lease object under Contract as of the date Party A has paid off the amount
pursuant to Article 2.

 

Article 4This agreement is made in duplicate, with Party A and Party B holding
one respectively. Any amendments to this agreement shall be valid only with
written consent mutually signed by both parties.

 

Party A: Prime World International Holdings Ltd., Taiwan Branch

Representative: Shu-Hua (Joshua) Yeh

Address: No.18,Gong 4th Rd., Linkou District, New Taipei City, Taiwan

 

Party B: Chailease Finance Co., Ltd.

Representative: Chen, Fenglong

Address: 8F-12F, No. 362 Ruiguang Road, Neihu District, Taipei, Taiwan

